Detailed Action
1. This Office Action is submitted in response to the Amendment filed 1-14-2021, wherein claim 1 has been amended. Claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 1-14-2021 have been fully considered and they are persuasive. All rejections in the Office Action mailed 10-20-2020 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1-18 are allowed  

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a charged particle beam irradiation apparatus including: an optical column configured to irradiate a charged particle beam to a target object placed on a stage including; a mount supporting the stage; a chamber provided on the mount and supporting the optical column; a detector configured to detect movement of the stage; actuator units and an actuator control circuit configured to control the voltage applied to a piezoelectric element of each of the actuator units based on movement information. See USPN 6,710,338; USPN 8,912,491; USPN 8,946,631; Pat Pub No 2008/0211349 and USPN 7,238,938.	
	The prior art also discloses using a curved plate with an electrostatic actuator. See USPN 9,919,418; USPN 7,538,179 and USPN 6,217,158.

	Lastly, the prior art fails to teach a charged particle beam irradiation apparatus, as described above, where the actuator includes a piezoelectric element adhered to at least one surface of a curved plate and configured to change a curvature of the curved plate through expansion and contraction that occur due to application of a voltage, as described at [0030]-[0033] and Figure 2 of the applicant’s published specification.
 	5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a charged particle beam irradiation apparatus, as described above; wherein the actuator includes a piezoelectric element adhered to at least one surface of a curved plate and configured to change a curvature of the curved plate through expansion and contraction that occur due to application of a voltage.
	6. Claims 2-18 are allowed by virtue of their dependency upon allowed claim 1. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 



can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
March 8, 2021 


/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881